        Case 1:19-mc-00145-TSC Document 366 Filed 12/22/20 Page 1 of 17




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

---------------------------------x
- the Matter of the
In
Federal Bureau of Prisons’ Execution :
Protocol Cases,
                                     :
Lead Case: Roane et al. v. Barr                      Case No. 19-mc-00145 (TSC)
                                     :

THIS DOCUMENT RELATES TO:                       :

James H. Roane, Jr. et al. v. William Barr, :
Case No. 05-2337
---------------------------------x
-
    COMBINED REPLY MEMORANDUM IN SUPPORT OF PLAINTIFF COREY
 JOHNSON’S MOTIONS TO COMPEL AND FOR RELIEF FROM FINAL JUDGMENT

               Plaintiff Corey Johnson’s motions to compel, ECF No. 363, and for relief from final

judgment, ECF No. 364, demonstrate how Defendants led both the Court and Plaintiff to believe

that they would comply with a Virginia statute allowing prisoners to elect their method of

execution, Va. Code Ann. § 53.1-234, but have now directly changed course and taken the position

that they do not have to comply with the statute with respect to Plaintiff. Presented with this

inexplicable contradiction, Defendants’ opposition brief (“Opp.”) engages in rhetorical sleight of

hand, doubling down on Defendants’ prior misdirection and highlighting their sudden change of

position.

               Indeed, Defendants argue that the plain language of the Federal Death Penalty Act

(“FDPA”), must apply to Plaintiff’s death sentence, even though his sentence was handed down

prior to its passage. At the same time, Defendants deny the plain language of their own past

statements, in which they stated the FDPA applied to prisoners sentenced under the Anti-Drug

Abuse Act of 1986 (“ADAA”), like Plaintiff.         Defendants attempt to parse their previous
        Case 1:19-mc-00145-TSC Document 366 Filed 12/22/20 Page 2 of 17




representations with a fine-toothed comb, arguing that their prior statements applied only to other

Plaintiffs in this litigation or to hypothetical future intervenors. Such evasive maneuvers should

not be countenanced.

                With respect to Plaintiff’s motion for relief from final judgment under Rule 60(b)

of the Federal Rules of Civil Procedure, Defendants apply the incorrect standard to Plaintiff’s

judicial estoppel arguments, erroneously claiming that they are subject to a higher standard under

equitable estoppel—a different legal theory. And in any event, while Defendants argue that

Plaintiff Johnson should have sought relief sooner, this argument merely underscores the

unfairness of Defendants’ dramatic about-face in this matter, which has understandably surprised

Plaintiff and caused him to rely on Defendants’ prior position to his detriment. With respect to

Plaintiff’s motion to compel, Defendants twist Plaintiff’s relevance arguments, confusing the

claims, and thus the rationale, behind the discovery sought.

                What remains clear, though, is that this Court previously held that the FDPA applies

to a plaintiff—Dustin Honken—who was sentenced under the ADAA, just like Plaintiff Johnson.

The United States Court of Appeals for the D.C. Circuit previously held that the FDPA requires

that Defendants, at the very least, comply with state statutes setting the top-line method of

execution, like Va. Code Ann. § 53.1-234. And this Court granted, and the D.C. Circuit affirmed,

summary judgment to Defendants based in part on their representation that they would comply

with the Virginia statute. Defendants’ attempt to now take the opposite position to prevent Plaintiff

from seeking discovery to which he is entitled should be denied and should cause this Court to

revive Plaintiff’s FDPA claim. Accordingly, Plaintiff respectfully requests that this Court grant

both motions.




                                                 2
           Case 1:19-mc-00145-TSC Document 366 Filed 12/22/20 Page 3 of 17




I.         The FDPA Is Applicable to Plaintiff

                    As explained in Plaintiff’s opening briefs, see ECF No. 363 at 9-11; ECF No. 364

at 6-9, this Court has stated, and Defendants have argued, that the FDPA applies “to all federal

death-eligible offenses.” See, e.g., ECF No. 50 at 3 (quoting United States v. Barrett, 496 F.3d

1079, 1106 (10th Cir. 2007)). Indeed, Defendants’ language on the subject could not have been

clearer.        They were not referring to only a subset of Plaintiffs or an unspecified set of

circumstances, but rather to Plaintiff’s particular circumstance: a “capital sentence[] imposed

under the ADAA.” See ECF No. 16 at 5-6 n.1 (“The FDPA initially did not govern capital

sentences imposed under the ADAA, 21 U.S.C. § 848(e) (1988). In March 2006 Congress

repealed the death penalty provisions of § 848, ‘effectively rendering the FDPA applicable to all

federal death-eligible offenses.’” (quoting Barrett, 496 F.3d at 1106)); see also ECF No. 36 at 5

n.1 (“The FDPA did not initially govern death sentences, like Honken’s, under the ADAA, 21

U.S.C. § 848(e) (1988). In 2006, Congress repealed the capital provisions of § 848, ‘effectively

rendering the FDPA applicable to all federal death-eligible offenses.’” (quoting Barrett, 496 F.3d

at 1106)); ECF No. 37 at 5 (“In 1994, Congress enacted the FDPA, . . . authorizing capital

punishment for some 60 offenses (except the offense under the ADAA, which was separately

governed by the ADAA until 2006) . . . .”). In spite of the clarity of these statements, Defendants

argue that the plain language of the FDPA and the principles of estoppel prevent the FDPA from

applying to Plaintiff, and thus overcome Plaintiff’s Rule 60(b) motion and motion to compel. Opp.

at 10-16. Both arguments miss the mark.

           A.       Defendants’ Reliance on the Plain Language of the FDPA Is Misplaced

                    Defendants first contend that the plain language of the FDPA precludes it from

applying to Plaintiff. See Opp. at 10. This argument is nonsensical, as illustrated by the


                                                    3
          Case 1:19-mc-00145-TSC Document 366 Filed 12/22/20 Page 4 of 17




background of this case and the relevant statutes. Plaintiff was “sentenced to death in 1993 in the

United States District Court for the Eastern District of Virginia” under the ADAA. See 05-cv-

2337, ECF No. 1 ¶¶ 22, 24. In 1994, Congress passed the FDPA. See, e.g., Opp. at 12 (recognizing

the FDPA’s enactment in 1994). In 2005, the United States Court of Appeals for the Fourth Circuit

held that the ADAA, rather than the FDPA, applied to Plaintiff’s sentence. Id. at 5 (citing United

States v. Tipton, 90 F.3d 861, 902-03 (4th Cir. 1996)). In 2006, Congress repealed the death

penalty provisions of the ADAA. See id. at 6.

               Given this history, it is clear that Plaintiff could not have been sentenced under the

FDPA, because he was sentenced prior to its existence. Nor could the FDPA’s “plain language”

be relevant to the analysis of whether it applied to Plaintiff’s sentence in light of the repeal of the

ADAA, because the FDPA was drafted over a decade before the ADAA was repealed. Plaintiff’s

argument that the “plain language” of the FDPA governs is clearly misguided; such a “broad[]

interpretation, while not afoul of the plain language of the text, would render incoherent the overall

statutory scheme.” Tunica-Biloxi Tribe of La. v. United States, 577 F. Supp. 2d 382, 424 (D.D.C.

2008).1




1
  This position is further supported by a look at the current regulatory scheme. Assuming,
arguendo, that the FDPA does not apply to Plaintiff, the Virginia statute would, thus, not be part
of the equation. According to Defendants, Plaintiff’s method of execution would then be
determined by 28 C.F.R. § 26.3(a). Opp. at 2. But Defendants acknowledge that the government
is adjusting that regulation to allow for Plaintiff to be executed “by any . . . manner prescribed by
the law of the State in which the sentence was imposed.” See Opp. at 4 n.3 (citing 28 C.F.R.
§ 26.3(a)). In other words, by Plaintiff’s execution date, both the Virginia statute and the federal
regulation would allow for Plaintiff to select electrocution. Interpreting the “plain language” of
the FDPA to prevent Plaintiff from selecting his method of execution is clearly inconsistent with
this scheme.

                                                  4
        Case 1:19-mc-00145-TSC Document 366 Filed 12/22/20 Page 5 of 17




        B.      Defendants, Not Plaintiff, Should Be Estopped

                Given that Defendants have repeatedly taken the position that the FDPA applies to

Plaintiffs in this litigation, judicial estoppel requires that they be prevented from now arguing that

the FDPA does not apply to Plaintiff Johnson. See ECF No. 363 at 10-11; see also ECF No. 264

at 7. In their opposition brief, Defendants attempt to flip Plaintiff’s argument on its head, claiming

that Plaintiff is the one who somehow should be estopped, albeit collaterally. Opp. at 10-13. But

this argument lacks merit.

                1.      Defendants’ Collateral Estoppel Argument Is Without Merit

                Defendants argue that Plaintiff should be collaterally estopped from arguing that

the FDPA applies to him because he supposedly “unsuccessfully litigated this precise issue in his

direct criminal appeal.” Opp. at 10-11. However, Defendants fail to meet the requirements for

collateral estoppel here because Plaintiff neither actually litigated that specific issue nor had a full

and fair opportunity to do so. See Capitol Servs. Mgmt., Inc. v. Vesta Corp., 933 F.3d 784, 794

(D.C. Cir. 2019) (“Specifically, collateral estoppel bars successive litigation of an issue of fact or

law when ‘(1) the issue is actually litigated; (2) determined by a valid, final judgment on the merits;

(3) after a full and fair opportunity for litigation by the parties or their privies; and (4) under

circumstances where the determination was essential to the judgment, and not merely dictum.’”

(quoting Walker v. FedEx Off. & Print Servs., Inc., 123 A.3d 160, 164 (D.C. Cir. 2015))).

                Defendants fail to establish the first element of collateral estoppel—whether the

issue was actually litigated. To satisfy the first element, Defendants must show that the same issue

was raised both previously and now. See, e.g., Friendship Edison Pub. Charter Sch. Chamberlain

Campus v. Suggs, 562 F. Supp. 2d 141, 150 (D.D.C. 2008) (rejecting collateral estoppel argument

where the “real issue” was other than that identified by the litigant). In this case, Defendants argue


                                                   5
        Case 1:19-mc-00145-TSC Document 366 Filed 12/22/20 Page 6 of 17




that Plaintiff litigated “the issue of 18 U.S.C. § 3596(a)’s applicability to him” before the Fourth

Circuit in 2005. Opp. at 10-11 (citing United States v. Tipton, 90 F.3d 861, 902 (4th Cir. 1996)).

But, contrary to Defendants’ assertion—and as they tacitly acknowledge—the “real issue” is the

impact of the repeal of “the death penalty sentencing provisions under which Johnson was

sentenced.” See Opp. at 11. That repeal did not occur until 2006, well after Plaintiff’s Fourth

Circuit appeal. By definition then, collateral estoppel cannot apply here because the “real issue”

was never litigated.

                Furthermore, because Defendants have failed to establish the first element, they

also fail to establish the third element—a full and fair opportunity to litigate. See Klayman v.

Barmak, 602 F. Supp. 2d 110, 117 (D.D.C. 2009) (“Because the issues in the two cases are not

identical . . . the issue in this case was not fully litigated in the prior case . . . .”). As Defendants

have failed to prove two elements of collateral estoppel, “[a]n assessment of the remaining

elements of issue preclusion is, therefore, not necessary.”            Lans v. Adduci Mastriani &

Schaumberg L.L.P., 786 F. Supp. 2d 240, 312 (D.D.C. 2011).

                In spite of the fact that Plaintiff did not previously litigate the impact of the repeal

of the ADAA, Defendants put forth several arguments as to why Plaintiff should nonetheless be

collaterally estopped from litigating it now. Opp. at 11-12. All of these arguments fail. First,

Defendants argue that Congress’s 2006 repeal of the ADAA’s provisions is “irrelevant.” Id. at 11.

But as the repeal occurred after the 2005 decision in Tipton, on which Defendants rely, it could

not have been “‘actually . . . determined’ and may be relitigated here.” See Yanping Chen v. FBI,

435 F Supp. 3d 189, 195 (D.D.C. 2020) (citation omitted) (finding even where the issue was

litigated, failure for it to be decided by the court did not preclude it from being litigated again).




                                                   6
        Case 1:19-mc-00145-TSC Document 366 Filed 12/22/20 Page 7 of 17




               Second, Defendants falsely assert that “[e]very court of appeals to consider the

issue has held that the FDPA does not apply to pre-1994 ADAA sentences even post-2006.” Opp.

at 12 (citing Barrett, 496 F.3d at 1106, and United States v. Stitt, 552 F.3d 345, 353 (4th Cir.

2008)).2 Neither case that Defendants cite involved a pre-1994 ADAA sentence. As the Tenth

Circuit explained, “at the time Barrett was indicted and tried, there were two separate, though

substantially similar, federal schemes in place for imposition of the death penalty.” Barrett, 496

F.3d at 1106. Similarly, “Stitt was initially sentenced to death in 1998,” four years after the FDPA

was enacted. See Stitt, 552 F.3d at 352. Moreover, finding that the FDPA does not apply to

prisoners who were sentenced after its passage is a different analysis than the question posed here

by a pre-FDPA sentence as those sentenced then could be sentenced under either. By contrast,

Plaintiff could have only been sentenced under the ADAA.

               Third, Defendants argue that Plaintiff “acknowledged” that the FDPA could not

apply to him because he did not “mention” the FDPA in his amended complaint in the prior civil

litigation, which was “filed four months after the repeal.” Opp. at 12.3 But Plaintiff’s past

complaints—about previous protocols—are not at issue here. Rather, Plaintiff’s current Amended

Complaint is the subject of this dispute, and the Amended Complaint alleges that the FDPA applies




2
  Other courts have found that the FDPA is capable of replacing repealed portions of the ADAA.
See generally United States v. Hager, 530 F. Supp. 2d 778 (E.D. Va. 2008) (finding that Sections
3953(a), (b), (d), and (e) of the FDPA applied to defendant’s sentence alongside Sections 848(e),
(l), (m), (n) and (o) of the ADAA).
3
  It should be noted that Plaintiff was represented by different counsel when this complaint was
filed.


                                                 7
        Case 1:19-mc-00145-TSC Document 366 Filed 12/22/20 Page 8 of 17




to Plaintiff, including Section 53.1-234 of the Virginia Code. See, e.g., ECF No. 92 ¶ 60, Appendix

A at 4-5.4

               Fourth, Defendants put forward a series of arguments that address whether

collaterally estopping Plaintiff would be “unfair to [him].” Opp. at 12. These arguments are

entirely without merit. For example, Defendants assert that “Johnson makes no attempt to meet

his ‘burden’” on the issue. Id. But Plaintiff has had no chance to meet this supposed burden

because Defendants only raised it for the first time in their opposition brief.5          Similarly,

Defendants’ claim that “there has been no intervening change in law or fact that is material to the

issue” is ludicrous. Id. But in 2006 Congress repealed the statute under which Plaintiff was

sentenced, well after the issuance of Plaintiff’s Execution Order on November 17, 2005.

Furthermore, Defendants have changed the lethal injection protocol multiple times since then. As

such, there have been both intervening changes in law and fact. See Bowyer v. Dist. of Columbia,

779 F. Supp. 2d 159, 165 (D.D.C. 2011) (reinstating claims under Rule 60(b)(6) due to

“intervening changes in law”). Defendants also claim that “Johnson has never attempted to select

electrocution as his method of execution.” Opp. at 12. However, as noted in Plaintiff’s opening




4
  Defendants also assert that “Johnson changed his position 14 years later,” implying that Plaintiff
was delinquent in waiting that long to amend his complaint. Opp. at 12. But Plaintiff diligently
prosecuted his case until 2011, when the government ran out of the drugs it intended to use in its
previous lethal injection protocol. See ECF No. 92 ¶ 52. It was the government that took eight
years to implement a new protocol. See, e.g., 05-cv-2337, ECF No. 385 (providing notice of
revised protocol). If any delay has occurred with respect to this issue, it is due to Defendants, who
did not confirm until this month that they did not intend to comply with the Virginia statute—six
months after the filing of the Amended Complaint and three months after Defendants stated that
they would comply with the Virginia statute.
5
 As shown above, Plaintiff did not have a “full and fair opportunity to litigate the issues in the
prior proceedings” as the repeal occurred after the prior proceedings.


                                                 8
          Case 1:19-mc-00145-TSC Document 366 Filed 12/22/20 Page 9 of 17




brief, an argument which Defendants ignore here, Plaintiff is not required to make a selection until

fifteen days before his scheduled execution. See ECF No. 363 at 11 n.5.6 As such, Defendants

have failed to establish any element of collateral estoppel, and their argument should be rejected.

                 2.     Defendants Should Be Judicially Estopped

                 In fact, it is Defendants who should be estopped in this case, because, as Plaintiff

has shown, Defendants are the ones who have taken an inconsistent position in this case. See ECF

No. 363 at 10-11; ECF No. 364 at 7. This Court has already decided the issue at hand: “Plaintiffs’

cases are governed by the FDPA because when the death penalty portions of the ADAA were

repealed in 2006, the FDPA was ‘effectively render[ed] . . . applicable to all federal death-eligible

offenses.’” ECF No. 50 at 3. To get around this unambiguous statement by the Court, Defendants

instead attempt to misconstrue or discount it. Opp. at 13. But these attempts must fail.

                 Contrary to Defendants’ assertion, the Court was not merely “describ[ing] the

legislative history of the death penalty statutes,” Opp. at 13, but rather stating expressly that

“Plaintiffs’ cases are governed by the FDPA,” ECF No. 50 at 3.7 Defendants then state that “the

Court did not analyze or address the narrow circumstance of capital sentences imposed under the

ADAA before the 2006 repeal.” Opp. at 13. That simply is not true. Plaintiff Honken, who was

sentenced under the ADAA in 2004, see, e.g., ECF No. 16-1 ¶¶ 4, 27, was one of the Plaintiffs




6
 Defendants’ argument that electrocution is a “less humane method of death” is of no moment.
Opp. at 13. Plaintiff has pled a viable claim that the current lethal injection protocol constitutes
an Eighth Amendment violation, and Plaintiff has sought the discovery in question, in part, to
potentially establish a feasible alternative that will reduce the risk of severe pain posed by the
current protocol. See ECF No. 363 at 8.
7
    Defendants’ brief conveniently omits this language. Opp. at 13.

                                                  9
       Case 1:19-mc-00145-TSC Document 366 Filed 12/22/20 Page 10 of 17




whose preliminary injunction was before the Court at the time it stated that “Plaintiffs’ cases are

governed by the FDPA.” ECF No. 50 at 1-3.

               Defendants also attempt to undercut this Court’s opinion by stating that “the quoted

portion of the Court’s opinion is itself quoted from Barrett.” Opp. at 13. But this ignores the fact

that Defendants, while also citing Barrett, repeatedly stated that Congress’s 2006 repeal made the

FDPA applicable to “all federal death-eligible offenses.” ECF No. 16 at 5-6 n.1; ECF No. 36 at 5

n.1.

               Indeed, Defendants should be judicially estopped from disputing the FDPA’s

applicability to Plaintiff because they have previously taken the opposite position. ECF No. 363

at 10-11; ECF No. 364 at 7. Defendants argue that Plaintiff has failed to meet the “‘exacting’

standard” required for estopping the government. Opp. at 14. However, all of Defendants’ cited

cases deal with equitable estoppel rather than judicial estoppel. See, e.g., id. (“A party seeking to

apply equitable estoppel against the government . . .”). “‘Judicial estoppel,’ . . . although otherwise

similar to the equitable estoppel rule against inconsistency, does not require proof of privity,

reliance, or prejudice.” Konstantinidis v. Chen, 626 F.2d 933, 937 (D.C. Cir. 1980). “The doctrine

applies equally against the government as a litigant unless the government can show that ‘estoppel

would compromise a governmental interest in enforcing the law,’ ‘the shift in the government’s

position is “the result of a change in public policy,”’ or ‘the result of a change in facts essential to

the prior judgment.’” Cnty. of San Miguel v. Kempthorne, 587 F. Supp. 2d 64, 73 (D.D.C. 2008)

(citations omitted).    None of these exceptions apply here, making Defendants’ arguments




                                                  10
       Case 1:19-mc-00145-TSC Document 366 Filed 12/22/20 Page 11 of 17




regarding equitable estoppel completely inapposite.8 As such, the Court should judicially estop

Defendants from taking inconsistent positions.

II.    The Court Should Reinstate Plaintiff’s FDPA Claim

               Plaintiff previously established that this Court would be justified in granting

Plaintiff’s Rule 60(b) motion under any of the three Rule 60 provisions argued: 60(b)(1), (3), or

(6). ECF No. 364 at 5-10. Defendants make almost no attempt to distinguish between the three,

and, at multiple points, actually conflate them.      See Opp. at 3 (“Rule 60(b)’s stringent

‘extraordinary circumstances’ standard”); id. at 8 (“Ruling 60(b) requires the movant to show

‘extraordinary circumstances’” (quoting Salazar ex rel. Salazar v. Dist. of Columbia, 633 F.3d

1110, 1116 (D.C. Cir. 2011))); id. at 17 (citing Salazar, 633 F.3d at 1116). As Defendants’ own

case law makes clear, though, the “extraordinary circumstances” standard applies only to Rule

60(b)(6). See Salazar, 633 F.3d at 1116 (“Supreme Court cases have required a movant seeking

relief under Rule 60(b)(6) to show ‘extraordinary circumstances.’” (emphasis added) (citations

omitted)).

               As to the actual merits of the argument, the surprise under Rule 60(b)(1) could not

be more straightforward here. This Court and Defendants both stated that the FDPA applied to

Plaintiff, but exactly one month prior to Plaintiff’s scheduled execution date, Defendants

confirmed that they were not going to comply with the Virginia statute as required by the FDPA.

See ECF No. 363 at 6. Defendants point to the 2005 “litigation in Tipton” as reason Plaintiff’s




8
  Even if the Court chose to apply equitable estoppel here, it would need look no further than the
Defendants’ brief to find that Plaintiffs’ position has changed “for the worse” as a result of
Defendants’ representation. Opp. at 16. By representing that Defendants intended to comply with
the Virginia statute and not confirming their position to the contrary until December 14, 2020,
Defendants are now arguing that Plaintiff has “forfeited his option to seek relief on his Eighth
Amendment claim prior to his scheduled execution.” Opp. at 20.
                                                11
       Case 1:19-mc-00145-TSC Document 366 Filed 12/22/20 Page 12 of 17




surprise is “unjustified,” Opp. at 17, but the repeal came after that litigation, Opp. at 6 (“On March

9, 2006, Congress . . . repealed the Title 21 death penalty procedures applicable to § 848(e)

offenses.”). And rather than taking no steps to clarify the impact of the 2006 repeal, Opp. at 17,

Plaintiff asserted a claim in this litigation that Defendants were violating the FDPA by failing to

comply with the Virginia statute, see ECF No. 92, Appendix A at 4-5.9

               With regard to Rule 60(b)(3), Defendants barely make an effort to argue that no

misrepresentation was made, merely stating that they “believe[d] that [their] representation was

clear” and was “at worst ambiguous or silent.” Opp. at 17. However, elsewhere, Defendants argue

that they have “never represented that the FDPA applies to Johnson, and Johnson has not shown

otherwise.” Opp. at 14. Even assuming that these arguments apply to Plaintiff’s Rule 60(b)(3)

motion, they underscore—rather than erode—the idea that Defendants’ agreement to comply with

the Virginia statute was a misrepresentation. For example, Defendants claim that they did not say

“that § 3596(a) of the FDPA applies to persons who were not sentenced pursuant to the FDPA.”

Opp. at 14. But that is in fact what Defendants said. See, e.g., ECF No. 36 at 5 n.1 (“The FDPA

did not initially govern death sentences, like Honken’s under the ADAA, 21 U.S.C. § 848(e)

(1988). In 2006, Congress repealed the capital provisions of § 848, ‘effectively rendering the

FDPA applicable to all federal death-eligible offenses.’” (citation omitted)).




9
  Defendants mystifyingly claim that Honken’s execution by lethal injection should have somehow
placed Plaintiff on notice that he, too, would be bound to lethal injection. Opp. at 17. But, as
Defendants previously explained, Honken was sentenced in Iowa, and the court there specified
that Indiana law should apply, which provides only for lethal injection. See Opp. at 15. It is
unclear how Plaintiff was supposed to determine that Defendants would not provide a choice
between top-line methods of execution, as required by Virginia law, from Defendants’ previous
adherence to the lack of such choice in Indiana’s statute.

                                                 12
       Case 1:19-mc-00145-TSC Document 366 Filed 12/22/20 Page 13 of 17




               Defendants attempt to ignore this obvious concession in the Honken briefing by

arguing that their position with respect to Honken is “irrelevant” and “made no difference.” Opp.

at 15. Again, though, Defendants’ own language undercuts their argument. Defendants did not

limit their explanation to just Honken but expanded it to all prisoners sentenced “under the

ADAA.” ECF No. 36 at 5 n.1. And Defendants previously made no reference to the idea that they

were bound by a court order or that the statutes at issue did not actually conflict as they do in their

opposition brief. See Opp. at 15. Instead, in their prior briefing, Defendants merely cited Barrett.

ECF No. 36 at 5 n.1.

               Perhaps most illustrative of Defendants’ misrepresentation under Rule 60(b)(3) is

their assertion that their previous agreement to comply with the Virginia statute was in anticipation

of other Virginia-sentenced prisoners joining the litigation. See Opp. at 15-16. As Plaintiff raised

in his opening Rule 60(b) brief—and which Defendants failed to contest in their opposition brief—

the context of Defendants’ agreement to comply makes clear that it was intended to apply to

Plaintiff (or at least convince the Court and Plaintiff that was the case). ECF No. 364 at 14.

Defendants, in their own motion for summary judgment, argued that the 2019 Protocol allowed

for deviations to comply with state statutes. ECF No. 170 at 32. The Court asked for Defendants

to state their willingness to comply with the Virginia statute, among others, in response. September

14, 2020, Minute Order. Defendants’ argument that their response was intended to make “clear

that there would be no need for a permanent injunction” completely ignores that it was Defendants’

summary judgment motion that was truly at issue. See Opp. at 16.

               Additionally, the Court’s Minute Order also gave Defendants the option to indicate

if they had “not determined whether they will comply with a given statute.” September 14, 2020,

Minute Order. And the Minute Order was limited to the statutes Plaintiffs identified—not all


                                                  13
       Case 1:19-mc-00145-TSC Document 366 Filed 12/22/20 Page 14 of 17




possible state statutes for prisoners currently on death row. See id. To now suggest that, in

response, Defendants intended to signal that they were not going to comply with the Virginia

statute with respect to Plaintiff but would do so with respect to previously unidentified third-party

prisoners who were subject to the FDPA strains all credulity.            At the very least, such a

miscommunication on an issue so “central to the litigation” amounts to “extraordinary

circumstances” under Rule 60(b)(6) by being “manifestly unjust.” See ECF No. 364 at 15 (quoting

Comput. Pros. for Soc. Resp. v. U.S. Secret Serv., 72 F.3d 897, 903 (D.C. Cir. 1996)).

III.   The Court Should Grant Plaintiff’s Motion to Compel

               Plaintiff explained in his opening brief that the requested discovery was relevant to

Plaintiff’s FDPA claim in two ways: to determine “Defendants’ preparedness to comply with

Virginia’s top-line method of execution,” ECF No. 363 at 8, and to ascertain whether “Defendants

intend to use a protocol other than Virginia’s,” id. at 9. Plaintiff also explained two reasons why

the requested information was discoverable under Plaintiff’s Eighth Amendment claim: the basic

notion of fairness in light of the viability of Plaintiff’s claim, id. at 7, and to identify a feasible

alternative under Glossip, id. at 8. In arguing against the motion to compel, Defendants attempt

to blur the line between the claims so as to obscure the relevance analysis and ignore the broader

context of the information sought. Opp. at 18-20. These arguments are without merit.

       A.      Because the FDPA Applies to Plaintiff,
               the Requested Discovery Is Clearly Relevant

               As the Court has already found that the FDPA is applicable to Plaintiff—which it

should find again as discussed above—Defendants cannot argue that the requested information is

irrelevant. All three judges on the D.C. Circuit to consider the issue agreed that Defendants’ failure

to comply “with a state’s top-line method execution . . . would violate the FDPA.” ECF No. 261

at 26. Two of the three judges further agreed that Defendants’ failure to comply “with a state

                                                  14
         Case 1:19-mc-00145-TSC Document 366 Filed 12/22/20 Page 15 of 17




statute or regulation . . . would [also] violate the FDPA.” Id. Accordingly, the discovery sought,

which seeks Defendants’ ability to comply with both such aspects, is relevant to Plaintiff’s FDPA

claim.

               Defendants claim that “the FDPA does not itself provide person sentenced under

the FDPA with any right to information that will help him make any election to which he may be

entitled under the FDPA.” Opp. at 19. But that is not why Plaintiff seeks the information in

relation to his FDPA claim; that is why Plaintiff requested the discovery in aid of his Eighth

Amendment claim. As such, Defendants’ argument is misguided.10

         B.    The Requested Information Is Separately Relevant to
               Plaintiff’s Eighth Amendment Claim

               With respect to Plaintiff’s Eighth Amendment claim, Defendants do not argue that

the discovery is irrelevant. Opp. at 20. Rather, Defendants state that case law suggests “that lethal

injection is . . . more humane” than electrocution. However, Plaintiff has already stated a viable

claim that the 2019 Protocol’s particular form of lethal injection violates the Eighth Amendment.

In re Fed. Bureau of Prisons’ Execution Protocol Cases, 980 F.3d 123, 135 (D.C. Cir. 2020).

Plaintiff must now prove that a feasible alternative exists. Glossip v. Gross, 576 U.S. 863, 877

(2015). Defendants cannot resist discovery on that element of Plaintiff’s claim by arguing that the

other method of execution they are statutorily required to offer Plaintiff is per se less humane than




10
   Similarly misguided is Defendants’ argument that Plaintiff must first select electrocution. Opp.
at 18. As noted above, Virginia’s statute does not require Plaintiff to make his selection until
fifteen days prior to his execution. Va. Code Ann. § 53.1-234. If accepted, Defendants’ argument
would either allow them to contravene the statute itself, by requiring Plaintiff to make a selection
well in advance of the fifteen-day window, or avoid discovery altogether, by requiring it be
completed within the fifteen-day window.

                                                 15
        Case 1:19-mc-00145-TSC Document 366 Filed 12/22/20 Page 16 of 17




the one against which Plaintiff has stated a viable claim—such a determination is for the finder of

fact.

               Defendants additionally argue that Plaintiff has “forfeited his option to seek relief

on his Eighth Amendment claim prior to his scheduled execution.” Opp. at 20. But beyond being

an overly rigid reading of the procedural posture of the case, this argument ignores that other

Plaintiffs in the consolidated litigation are also required to meet Glossip’s requirements and could

thus use the discovery to prove their Eighth Amendment claims, even after Plaintiff’s execution.

        C.     Defendants’ Other Arguments Fail

               Lastly, Defendants claim that “Johnson does not appear to dispute the government’s

invocation of privileges nor does he seek to compel disclosure of any records subject to a claim a

privilege.” Opp. at 20. But this argument reveals the problems with Defendants’ invocation of

privileges—Plaintiff has no way of disputing their invocation or seeking to compel disclosure of

records subject to a claim of privilege, because Defendants have only provided blanket objections.

Defendants have now offered to provide a privilege log, which would presumably allow Plaintiff

the ability to actually challenge Defendants’ privilege claim. Plaintiff reserves the right to

challenge those designations and respectfully requests that the Court order Defendants produce

such a privilege log along with the nonprivileged requested discovery.

               With regard to personally identifying information, Defendants’ appear to overread

Plaintiffs’ argument. Plaintiff has not asked for merely “generic identifiers for certain persons as

well as only their credential or title.” Opp. at 20-21 (emphasis added). Rather, Plaintiff requested

“the titles, roles, and qualifications” of these individuals. ECF No. 363 at 13. Qualifications (such

as the frequency with which these persons have trained with an electrocution apparatus) that cannot




                                                 16
       Case 1:19-mc-00145-TSC Document 366 Filed 12/22/20 Page 17 of 17




be linked to any particular person cannot qualify as personally identifying information, and as such

should be included in the requested discovery.

IV.    Conclusion

               For the foregoing reasons, Plaintiff respectfully requests that this Court grant the

motion to compel, the motion for relief from final judgment, and any such other relief that this

Court deems appropriate.



Dated: December 22, 2020                         Respectfully submitted,

                                                 /s/ Donald P. Salzman
                                                 Donald P. Salzman
                                                 D.C. Bar Number #479775
                                                 SKADDEN, ARPS, SLATE,
                                                    MEAGHER & FLOM LLP
                                                 1440 New York Avenue, N.W.
                                                 Washington, DC 20005-2111
                                                 (202) 371-7983

                                                 Alexander C. Drylewski (admitted pro hac vice)
                                                 Andrew R. Beatty (pro hac vice motion pending)
                                                 One Manhattan West
                                                 New York, NY 10001
                                                 (212) 735-3278

                                                 Counsel for Plaintiff Corey Johnson




                                                 17
